1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   EDWARD BOWDEN,                        No.   2:18-CV-02062-WBS-AC
13               Plaintiff,

14        v.                               ORDER
15   STATE OF CALIFORNIA, et al.,

16               Defendants.

17

18                              ----oo0oo----

19             After reviewing the parties’ Joint Status Report

20   (Docket No. 16), the court hereby vacates the Status (Pretrial

21   Scheduling) Conference scheduled for April 15, 2019, and makes

22   the following findings and orders without needing to consult with

23   the parties any further.

24   I.   SERVICE OF PROCESS

25             With the exception of defendant Rosa Junquiero, the

26   defendants have been served.   Plaintiffs are to serve Rosa

27   Junquiero on or before May 1, 2019.    No other service is

28   permitted except with leave of court, good cause having been
                                      1
1    shown under Federal Rule of Civil Procedure 16(b).

2    II.     JOINDER OF PARTIES/AMENDMENTS TO PLEADINGS

3                No further joinder of parties or amendment to pleadings

4    is permitted except with leave of court, good cause having been

5    shown under Federal Rule of Civil Procedure 16(b).        See Johnson

6    v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

7    III. JURISDICTION/VENUE

8                Jurisdiction is predicated upon federal question

9    jurisdiction under 28 U.S.C. §§ 1331, 1441, and 1443.

10   Plaintiff’s claims arise under 42 U.S.C. §§ 1983, 1985, 1986, and

11   1988.     Supplemental jurisdiction over plaintiffs’ associated

12   state law claims is predicated upon 28 U.S.C. § 1367.        Venue is

13   undisputed and is hereby found to be proper.

14   IV.     DISCOVERY

15               The parties agree to serve the initial disclosures

16   required by Federal Rule of Civil Procedure 26(a)(1) by May 15,

17   2019.     They shall timely supplement those disclosures pursuant to

18   Rule 26(e).

19               The parties shall disclose any experts and produce

20   reports in accordance with Federal Rule of Civil Procedure
21   26(a)(2) by no later than September 11, 2020.        With regard to

22   expert testimony intended solely for rebuttal, those experts

23   shall be disclosed and reports produced in accordance with

24   Federal Rule of Civil Procedure 26(a)(2) on or before October 9,

25   2020.

26               All other discovery, including depositions for
27   preservation of testimony, is left open, save and except that it

28   shall be so conducted as to be completed by November 13, 2020.
                                        2
1    The word “completed” means that all discovery shall have been

2    conducted so that all depositions have been taken and any

3    disputes relevant to discovery shall have been resolved by

4    appropriate order if necessary and, where discovery has been

5    ordered, the order has been obeyed.         All motions to compel

6    discovery must be noticed on the magistrate judge’s calendar in

7    accordance with the local rules of this court and so that such

8    motions may be heard (and any resulting orders obeyed) not later

9    than November 13, 2020.

10   V.    MOTION HEARING SCHEDULE

11              All motions, except motions for continuances, temporary

12   restraining orders, or other emergency applications, shall be

13   filed on or before January 8, 2021.         All motions shall be noticed

14   for the next available hearing date.        Counsel are cautioned to

15   refer to the local rules regarding the requirements for noticing

16   and opposing such motions on the court’s regularly scheduled law

17   and motion calendar.

18   VI.    FINAL PRETRIAL CONFERENCE

19              The Final Pretrial Conference is set for March 15, 2021

20   at 1:30 p.m. in Courtroom No. 5.         The conference shall be
21   attended by at least one of the attorneys who will conduct the

22   trial for each of the parties and by any unrepresented parties.

23   Counsel for all parties are to be fully prepared for trial at the

24   time of the Pretrial Conference, with no matters remaining to be

25   accomplished except production of witnesses for oral testimony.

26   Counsel shall file separate pretrial statements, and are referred
27   to Local Rules 281 and 282 relating to the contents of and time

28   for filing those statements.       In addition to those subjects
                                          3
1    listed in Local Rule 281(b), the parties are to provide the court

2    with: (1) a plain, concise statement which identifies every non-

3    discovery motion which has been made to the court, and its

4    resolution; (2) a list of the remaining claims as against each

5    defendant; and (3) the estimated number of trial days.

6               In providing the plain, concise statements of

7    undisputed facts and disputed factual issues contemplated by

8    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

9    that remain at issue, and any remaining affirmatively pled

10   defenses thereto.       If the case is to be tried to a jury, the

11   parties shall also prepare a succinct statement of the case,

12   which is appropriate for the court to read to the jury.

13   VII.    TRIAL SETTING

14              A jury trial is set for May 18, 2021 at 9:00 a.m.         The

15   parties estimate that trial will last between seven and ten days.

16   VIII.    SETTLEMENT CONFERENCE

17              A Settlement Conference will be set at the time of the

18   Pretrial Conference.       All parties should be prepared to advise

19   the court whether they will stipulate to the trial judge acting

20   as settlement judge and waive disqualification by virtue thereof.
21   Counsel are instructed to have a principal with full settlement

22   authority present at the Settlement Conference or to be fully

23   authorized to settle the matter on any terms.       At least seven

24   calendar days before the Settlement Conference counsel for each

25   party shall submit a confidential Settlement Conference Statement

26   for review by the settlement judge.       If the settlement judge is
27   not the trial judge, the Settlement Conference Statements shall

28   not be filed and will not otherwise be disclosed to the trial
                                          4
1    judge.

2        IX.    MODIFICATIONS TO SCHEDULING ORDER

3               Any requests to modify the dates or terms of this

4    Scheduling Order, except requests to change the date of the

5    trial, may be heard and decided by the assigned Magistrate Judge.

6    All requests to change the trial date shall be heard and decided

7    only by the undersigned judge.

8    Dated:    April 11, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
